Exhibit 10.4

 

AMENDMENT NO. 3 TO LICENSE & OPTION AGREEMENT

 

THIS AMENDMENT NO. 3 TO LICENSE & OPTION AGREEMENT (“the Amendment”) is made and
entered into this 16th day of October, 2003 (the “Amendment Effective Date”) by
and between GENESOFT PHARMACEUTICALS, INC., a Delaware corporation having its
principal place of business at 7300 Shoreline Court, South San Francisco, CA,
USA 94080 (“GS”) and LG LIFE SCIENCES, LTD., a corporation organized under the
laws of the Republic of Korea, having its principal place of business at LG Twin
Tower, 20 yoido-dong, Youngdungpo-gu, Seoul, 150-721, Republic of Korea
(“LGLS”). LGLS and GS may be referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS:

 

LGLS and GS entered into the License and Option Agreement on October 22, 2002
(“License Effective Date”) and amended said License and Option Agreement by
Amendment No. 1 thereto on November 21, 2002 and Amendment No. 2 thereto on
December 6, 2002 (as amended, the “License”);

 

The License sets forth the terms by which LGLS grants to GS the sole and
exclusive license to use, import, package, sell, and offer for sale Products
within the Field in the Territory, and the exclusive right to use the Trademarks
in the Territory in conjunction with the use or sale of the Products;

 

The License further sets forth the terms by which LGLS agrees to supply to GS
Final Product or Active Pharmaceutical Ingredient (“API”); and

 

The Parties now seek to amend the License to conform its terms to the terms by
which Final Product is to be supplied to LGLS under the supply agreement entered
into between LGLS and SB PHARMCO PUERTO RICO, INC. and its affiliates (“GLAXO”
or “GSK Supply Agreement”) on February 26, 2003 and to revise certain other
terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Parties agree as follows:

 

1. Section 1.13 shall be deleted in its entirety and replaced with the following
revised paragraph:

 

“Fully Burdened Cost of Manufacture” means: *****.

 

2. Section 1.32 shall be revised to define “Product” as follows:

 

“Product” means any compound containing Gemifloxacin as an active ingredient,
including API and Final Product.

 

3. A new Section 1.39 shall be inserted to define “Obsolete Materials” as
follows:

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

1



--------------------------------------------------------------------------------

“Obsolete Materials” mean any Materials ordered at the request of GS that will
become obsolete as a result of (i) the expiration or termination of the GSK
Supply Agreement or (ii) changes in Final Product Specifications and/or the
changes in labeling and packaging.

 

4. A new Section 1.40 shall be inserted to define “Materials” as follows:

 

“Materials” mean all material except API used in the manufacture, storage, and
shipment of Final Products.

 

5. A new Section 1.41 shall be inserted to define “Long Lead Time Materials” as
follows:

 

“Long Lead Time Materials” means *****.

 

6. A new Section 1.42 shall be inserted, which defines “Second Source Supplier”
as follows:

 

“Second Source Supplier” means a contract manufacturer, which is retained to
produce API in the event of an interruption to LGLS’s supply, and which has an
existing manufacturing plant suitable for the production of API.

 

7. A new Section 1.43 shall be inserted, which defines “Adverse Event” as
follows:

 

“Adverse Event” shall have the meaning; ascribed to the term “adverse drug
experience” by the FDA in 21 CFR 310.305(b).

 

8. A new Section 1.44 shall be inserted, which defines “‘Serious Adverse Event”
as follows:

 

“Serious Adverse Event” shall have the meaning ascribed to the term “serious
adverse drug experience” by the FDA in 21 CFR 310.305(b).

 

9. A new Section 1.45 shall be inserted to define “Non-Commercial Use” as
follows:

 

“Non-Commercial Use” means any use of a Product by GS, which is non-commercial
in nature, including but not limited to the distribution of samples, use in
clinical trials, pre-Launch compassionate use, and any other use from which GS
derives no direct commercial benefit.

 

10. Section 5.1 shall be deleted in its entirety and replaced with the following
revised text:

 

5.1 General.

 

  (a) Intent of the Parties. The intent of the Parties is that:

 

(i)    between the Effective Date and until the expiration or termination of the
GSK Supply Agreement, (including any renewal periods thereof, the “Initial
Period”), LGLS shall supply to GS, and GS shall exclusively purchase from LGLS,
all of GS’s requirements of Final Product according to the Final Product
Specifications, and

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

2



--------------------------------------------------------------------------------

(ii)    following the expiration or termination of the Initial Period and until
the expiration or termination of this Agreement (“Remaining Period”), LGLS shall
supply to GS, and GS shall exclusively purchase from LGLS, all of GS’s
requirements of API in bulk form according to the API Specifications.

 

(b)    Terms and Conditions. The terms and conditions by which LGLS shall supply
GS and GS shall purchase from LGLS Final Product or API, as applicable, pursuant
to Section 5.l(a) are set forth in this Article 5.

 

(c)    Manufacturing Site Change.

 

(i)    Prior to the expiration or termination of the Initial Period, GS shall

 

(A) select and contract with a Third Party to conduct final finish and fill
operations at a facility operated by such Third Party during the Remaining
Period to produce Final Product from API supplied by LGLS pursuant to Section
5.1(a)(ii); provided, however, that GS shall have no liability to LGLS for costs
or damages resulting from the performance or failure of performance by such
Third Party, except to the extent that such costs or damages result from the
negligence or willful misconduct of GS, and the agreement with such Third Party
shall contain provisions, enforceable by LGLS as a third party beneficiary,
pursuant to which such Third Party agrees to indemnify and hold LGLS harmless
from and against claims made against LGLS as a result of the negligence or
willful misconduct of such Third Party; and

 

(B) obtain all necessary Regulatory Approvals for the engagement of such Third
Party to so produce such Final Product.

 

(ii)    The commencement of such finish and fill operations at such facility
operated by such Third Party in accordance with such Regulatory Approvals so
obtained is referred to in this Amendment as the “Manufacturing Site Change”.

 

(iii)    Within ***** (the “Plan Preparation Period”) following the execution of
this Amendment, GS shall, subject to the approval of LGLS, which approval shall
not be unreasonably withheld, complete the preparation of a plan (as so
completed and approved, the “Manufacturing Site Change Plan”) for effecting the
Manufacturing Site Change and obtaining the Regulatory Approvals for doing so.
Promptly following the Plan Preparation Period, GS shall begin implementation of
the Manufacturing Site Change Plan. Until such time as the Manufacturing Site
Change occurs, GS shall advise LGLS in writing no less frequently than ***** as
to the status of the implementation of the Manufacturing Site Change Plan.

 

(iv)    GS shall use ***** to cause the Manufacturing Site Change to occur on or
before the date of expiration or termination of the Initial Period, and LGLS
shall provide such assistance as GS reasonably requests to cause such
Manufacturing Site Change to so occur.

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

3



--------------------------------------------------------------------------------

(d)    Assured Inventory Levels.

 

If, at any time during the Initial Period, GS and LGLS mutually agree in their
reasonable discretion that it is unlikely that the Manufacturing Site Change
will occur on or before the date of expiration or termination of the Initial
Period and/or that the actual capacity of the facility contemplated by the
Manufacturing Site Change will be less than its rated capacity and/or that the
delivery times of Final Product from such contemplated facility will not be in
accordance with the scheduled delivery times previously agreed by GS and LGLS,
and that a shortage of Final Product inventory will thereby occur in respect of
projected sales of Final Product following such date as set forth in GS’s then
most recent forecast (the amount of such shortage as initially forecasted and
adjusted from time to time in accordance with the procedures set forth below
being the “Missed Manufacturing Site Change Shortage”), then LGLS shall use
commercially reasonable efforts to undertake any combination of the following
actions in order to avoid any such shortage:

 

(i)    (A) negotiate with GLAXO to extend the term of the GSK Supply Agreement
and (B) so extend such term, provided that if such term is so extended, then the
Initial Period shall be extended for the same length of time as the GSK Supply
Agreement is so extended,

 

(ii)    (A) cause GLAXO to increase its production of Finished Product during
the Initial Period by the amount of the Missed Manufacturing Site Change
Shortage and (B) require GS to purchase such Missed Manufacturing Site Change
Shortage according to the terms and conditions of this Article 5.

 

The Missed Manufacturing Site Change Shortage shall be initially calculated
before June 30, 2004 by forecasting the combined influence of the anticipated
delay or supply shortfall and other related factors agreed to by the parties.
Thereafter, the Missed Manufacturing Site Change Shortage shall be adjusted from
time to time as LGLS and GS may agree to account for the actual experience with
such factors through the passage of time and revisions to the initial
assumptions of the Parties regarding the extent and duration of the problem.

 

11. Section 5.2 shall be deleted in its entirety and replaced with the
following:

 

Supply Price.

 

(i)    The supply price for Final Product provided by LGLS to GS during the
Initial Period until June 30, 2004, shall be equal to *****.

 

(ii)    The supply price for Final Product provided by LGLS to GS, following
June 30, 2004 and the expiration or termination of any renewal or extension
periods to the GSK Agreement, shall be equal to *****.

 

(iii)    The supply price for API provided by LGLS to GS during the Remaining
Period, shall be equal to *****. In the event that there is an interruption in
LGLS’s supply of API for any reason, which continues uncured for more than
*****, then GS shall have the right to procure an alternative source of supply
for the duration of the interruption (“Second Source”).

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, GS shall only have the right to procure a Second
Source in the event that the interruption arises with respect to a supply order
quantity, which is less than or equal to ***** of the quantity anticipated by GS
in the most recently updated forecast, immediately preceding the submission of
the supply order. LGLS shall have the opportunity to resume its supply of API
upon the elimination or resolution of the events causing the interruption;
provided that, however, LGLS shall not resume its role as the exclusive supplier
until GS is able to negotiate a termination of its purchase obligations with the
Second Source Supplier. LGLS shall be responsible for any expenses incurred in
excess of the price set forth herein, including any expenses related to the
termination of any agreement with the Second Source Supplier; provided, however,
that LGLS shall not be responsible for such excess expenses to the extent that
such interruption is due to the negligence or willful malfeasance of GS.

 

12. Section 5.4 shall be deleted in its entirety and replaced with the
following:

 

Specifications.

 

5.4.1    LGLS warrants that the Final Product it supplies hereunder during the
Initial Period shall meet the Final Product Specifications, and shall have been
manufactured in accordance with all applicable laws and regulations including,
without limitation, then-current Good Manufacturing Practice (“cGMP”) standards.
LGLS further warrants that the API comprising Final Product supplied hereunder
and the API supplied hereunder in bulk form shall meet the API Specifications.

 

5.4.2    If, during the Initial Period, GS requests LGLS to make changes to the
Final Product Specifications or the labeling and packaging, then LGLS shall
initiate such changes and GS shall be responsible for the costs incurred by LGLS
in making such change, including without limitation, the cost of any change
requested in order to maintain the Specifications or packaging and labeling in
conformity with the Final Product’s drug application filed with the FDA,
applicable cGMPs, and applicable regulatory acts or legal requirements
(including, without limitation, with respect to any of the materials used in the
Final Product), not generally applicable to the manufacture of pharmaceutical
products or types of dosage forms (e.g., blister packs or sterile vials). GS
retains the right and responsibility for Regulatory Approvals of the Final
Product Specifications.

 

5.4.3    During the Initial Period, GS shall provide to LGLS, at GS’s sole cost
and expense, camera-ready artwork for the Final Product Specifications as
approved for each market, relating to graphics. GS shall bear all artwork costs
and expenses incurred as a result of any revision to the Final Product
Specifications.

 

5.4.4    During the Initial Period, GS shall pay for Obsolete Materials in the
amount of *****; provided, however, that to the extent that such Obsolete
Materials are solely attributable to LGLS’s ordering quantities of materials in
excess of quantities necessary to fulfill volumes projected in the Nonbinding
Forecast, GS shall not be required to pay for such Obsolete Materials.

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

5



--------------------------------------------------------------------------------

13. Section 5.5 shall be deleted in its entirety and replaced with the following
paragraphs set forth below:

 

Purchase Order and Forecasting.

 

5.5.1    During the Initial Period, GS shall provide to LGLS a nonbinding
projection of ***** of the anticipated volumes of each Final Product for each
market to be ordered by GS pursuant to Section 5.5.3 below. GS shall provide
such projections to LGLS on ***** during the Initial Period; provided that GS
shall provide to LGLS the first such report no later than *****.

 

5.5.2    On or before *****, GS shall place a firm order for the amount of Final
Product produced to Final Product Specifications which incorporates ***** of
API. With GS’s permission, LGLS may request that GLAXO order Long Lead Time
Materials to fulfill such firm order, subject to GS obtaining any required
Regulatory Approval from the FDA. LGLS shall have no responsibility for lost
Long Lead Time Materials due to FDA delays or requirements, and GS shall pay for
such Long Lead Time Materials regardless of any FDA delay or requirement
relating to the Final Product.

 

5.5.3    All subsequent supply orders for the delivery of Final Product,
submitted prior to the expiration or termination of Initial Period, shall
specify the aggregate volumes of Final Product ordered for each market and the
delivery date, and each such supply order shall be submitted to LGLS not less
than ***** prior to the delivery date on which GS has requested shipment
pursuant to such supply order; provided that, however, in the event that GS
purchases long lead time materials (as defined in Article I and Section 2.4(c)
of the GSK Supply Agreement), then such supply orders shall be submitted to LGLS
not less than ***** prior to the requested delivery date for each such supply
order. GS shall submit ***** supply orders for the aggregate Final Product
volumes for each market, which volumes shall be equivalent to the minimum order
quantity for each Final Product in a particular market. The minimum order
quantity shall be *****.

 

5.5.4    LGLS shall not be obligated to produce more than ***** in 2003, unless
on or before *****, GS submits an additional supply order for Final Product to
be manufactured in 2003, for delivery on or before *****. Such order shall be
for *****.

 

5.5.5    Upon the commencement of the Remaining Period, GS shall provide to LGLS
a non-binding forecast of the quantities of API to be manufactured during the
***** period. This forecast shall be updated by GS on or before ***** of each
***** for the following *****. Within ***** after the receipt of such forecast,
LGLS shall provide to GS a good faith non-binding forecast of the Fully Burdened
Cost of Manufacture of the supply of API forecasted by GS for the *****.

 

5.5.6    Notwithstanding the foregoing, GS shall use ***** to provide LGLS with
supply orders for the delivery of Final Product or, upon the commencement of the
Remaining Period, API, within the following dates:

 

In *****, GS shall provide its supply orders for delivery during the *****;

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

6



--------------------------------------------------------------------------------

In *****, GS shall provide its supply orders for delivery during the *****;

 

In *****, GS shall provide its supply orders for delivery during the *****; and

 

In *****, GS shall provide its supply orders for delivery during the *****.

 

GS shall issue each supply order to LGLS at least ***** prior to the delivery
date on which GS has requested LGLS to ship pursuant to each such supply order.

 

14. Section 5.6 shall be deleted in its entirety and replaced with the following
paragraph:

 

Delivery.

 

5.6.1    During the Initial Period, all Final Product shall be shipped FCA
GLAXO’s manufacturing facility located at Road 172 Km 9.1, Bo. Certenejas,
Cidra, Puerto Rico (as defined in the INCOTERMS, 2000 edition, published by the
International Chamber of Commerce, TCC Publication 560), except with regard to
title and risk of loss. LGLS shall arrange for pickup from the facility by a
freight forwarder, and title and risk of loss with respect to Final Product
shall pass to GS upon pick up of the Final Product by the carrier or freight
forwarder at the facility. LGLS agrees, in accordance with GS’s reasonable
written instructions, to arrange for shipping and insurance to such locations as
are requested by GS, at the expense of GS. During the Remaining Period, the
Parties agree that API shall be shipped Ex Works (“EXW”), as such term is
defined in INCOTERMS 2000, in which case, title and all risks of loss or damage
to the API shall remain with LGLS until the API is delivered to the carrier for
shipment at the EXW point, at which time title and all risks of loss or damage
shall transfer to GS. During the term of this Agreement, GS shall promptly
reimburse LGLS for the cost of any duties incurred in conjunction with the
delivery of the Final Product, and any insurance purchased at the request of GS
to cover any risks of loss to GS arising from shipment.

 

5.6.2    The initial supply order for Final Product shall be delivered by *****,
and the delivery date for all subsequent supply orders shall be the later to
occur of (a) the date set forth in the applicable supply order, or (b) the date
that is ***** after LGLS’s receipt of the applicable supply order; provided
that, however, the delivery of Product purchased under the initial Product
supply order shall be contingent upon (i) preliminary indication of artwork and
NDC number for GS on or before *****, (ii) LGLS obtaining NDA approval for the
Product from the FDA on or before *****; and (iii) GS delivering final artwork
specifications to LGLS on or before *****. In the event of any delays regarding
the delivery of the initial Product supply order, which arise as a result of the
failure to meet any of the foregoing contingencies, LGLS shall not be obligated
to deliver the initial Product purchase order until *****. Products shall be
delivered in the volumes set forth on the applicable supply order, plus or minus
***** due to normal production variances and waste.

 

5.6.3    GS shall pay and otherwise be responsible for all applicable sales
taxes in connection with any payment made by GS related to Final Product and/or
API by LGLS pursuant to this Agreement.

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

7



--------------------------------------------------------------------------------

15.    Sections 5.7.1, 5.7.2, 5.7.3, and 5.8.2 shall be amended to insert “or
API Specifications, as applicable” immediately following the words “Final
Product Specifications, as applicable to whether Final Product or API is being
sold.”

 

16.    Sections 5.9.1 and 5.9.2 shall be deleted in their entirety.

 

17.    Section 5.9.3 shall be amended to delete both references “to GS’s
premises.”

 

18.    Section 5.9.4 shall be amended to delete “pursuant to this Article 5” and
to replace it with the phrase “pursuant to Section 5.5.2 and delivered to GS
pursuant to Section 5.6.2.”

 

19.    A new Section 5.9.5 shall be added, which shall state as follows:

 

During the Initial Period, on or before *****, LGLS shall provide to GS an
accounting and reconciliation statement, showing the difference between LGLS’s
actual cost of manufacture and supply of the Final Product and the estimated
cost invoiced and paid by GS for such manufacture and supply during the period
*****. In the event that LGLS’s actual cost for such manufacture and supply
exceeds the cost paid by GS during such period, LGLS shall invoice GS for the
difference in cost, and GS shall pay such invoice within ***** after receipt
thereof. In the event that the cost paid by GS for such manufacture and supply
during such period exceeds LGLS’s actual cost, LGLS shall credit GS for such
difference and apply such credit toward future costs. LGLS shall provide a
similar accounting and reconciliation statement within ***** following the
expiration or termination of the Initial Period for the period *****, and LGLS
shall invoice or reimburse GS for any difference in costs, accordingly. Upon the
reasonable request of GS within ***** following GS’s receipt of an accounting
and reconciliation statement under this Section 5.9.5, LGLS shall allow GS to
review LGLS’s documentation to support the accounting and reconciliation
statement. Notwithstanding the foregoing, any reconciliation of costs by GS
under this Section 5.9.5 shall be subject to the terms and conditions of this
Agreement, including Section 5.2.

 

20.    Section 5.10 shall be deleted and revised as follows:

 

Release Certificate. LGLS shall provide to GS with each delivery of Final
Product or API a Release Certificate, a Certificate of Analysis, and a
Certificate of Compliance signed by a responsible person duly authorized by LGLS
or GLAXO to certify the quality of Final Product or API delivered, each in a
form reasonably acceptable to GS. The Release Certificate shall, inter alia,
state that the results of the agreed upon testing procedures are in compliance
with the Final Product or API Specifications as well as any additional
applicable requirements of Regulatory Authorities. Without limiting the
foregoing, unless expressly agreed by the Parties all Final Products or API
supplied hereunder shall meet all release criteria established by the FDA or
EMEA with respect to such Final Product or API.

 

21.    Section 5.11 shall be revised to replace the term “Final Product” with
the term “API.”

 

22.    A new Section 5.13 shall be added, along with a new Schedule 10.2
attached hereto, which shall state as follows:

 

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

8



--------------------------------------------------------------------------------

Quality. The Parties have agreed to adopt certain manufacture and control
procedures for API Production, which are set forth in Schedule 10.2 attached
hereto.

 

23.    A new Section 7.1.3 shall be added to state as follows:

 

During the Initial Period and prior to the release of Final Products, LGLS shall
ensure that the Final Product is tested in accordance with the testing
procedures outlined in the Specifications and shall provide to GS a Certificate
of Analysis and batch summary for each batch of the Final Products.

 

24.    Section 7.4 shall be amended to add to the end of the paragraph the
following:

 

Upon receipt of any information from GLAXO regarding an Adverse Event, LGLS
shall provide, or cause GLAXO to provide, written notice to GS of the occurrence
of the Adverse Event as soon as possible, but (i) no later than twenty-four (24)
hours following its receipt of information concerning a possible Serious Adverse
Event and (ii) no later than forty-eight (48) hours following its receipt of
information of a possible Adverse Event that is not a Serious Adverse Event.

 

25.    Section 7.5.5 shall be amended to add the following:

 

LGLS shall further have the obligation to immediately notify GLAXO of the
recall, and to cause GLAXO to cooperate with LGLS and GS in administering the
recall as the Parties require.

 

26.    A new Section 7.7 shall be inserted, which states the following:

 

Deviation Reports. If during the manufacture or other handling of a Final
Product by GLAXO, (i) the process or analytical limits vary from the typical or
established report ranges, release guidelines, or release limits, (ii)
Specifications or cGMPs were not followed in the production of the Products, or
(iii) the Products fail to conform to Specifications, then LGLS shall provide to
GS, or cause GLAXO to provide to GS, the written report detailing such deviation
(“Deviation Report”) prepared by GLAXO, along with all supporting documentation.
The Deviation Report shall be attached to, and shall accompany, copies of all
relevant batch records. Any batch or shipment of Final Product that is the
subject of a nonconformity or a Deviation Report shall not be shipped to GS,
unless otherwise directed by GS, or, if such Final Product was shipped and is
held in stock by GS, then it shall be given a “Hold” or “Unpassed” status and
shall not be released into the passed inventory of GS until GS has completed any
investigations related to such Products and approved the disposition of the
Final Product. GS shall provide written instructions to LGLS regarding the
destruction of any nonconforming Final Products. The cost of destruction and the
replacement cost of Final Product *****.

 

27.    A new Section 7.8 shall be inserted, which states the following:

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

9



--------------------------------------------------------------------------------

Product Complaint. LGLS shall provide, or cause GLAXO to provide prompt written
notification to GS of, any complaints of which GLAXO becomes aware relating to
any Final Product, including, without limitation, those complaints which
implicate GLAXO’s manufacturing or other processes.

 

28.    A new Section 7.9 shall be inserted, which states the following:

 

Regulatory Inspections. During the period that any Glaxo facility is engaged in
the manufacture, packaging, generation, storage, testing, treatment, holding,
transportation, distribution, release, or other handling or receiving of Final
Product distributed or to be distributed by GS and LGLS is notified that any
such Final Product or facility will be subject to inspection, LGLS shall
promptly advise, or cause GLAXO to advise, GS of such inspection.

 

29.    A new Section 7.10 shall be inserted which states the following:

 

Audit and Inspection. During the period that any Glaxo facility is engaged in
the manufacture, packaging, generation, storage, testing, treatment, holding,
transportation, distribution, release, or other handling or receiving of Final
Products distributed or to be distributed by GS, in the event of an Adverse
Event associated with any Final Product or any proposed or actual inspection by
the FDA or other governmental body of such Glaxo facility, or upon request by GS
reasonably related to compliance by such Glaxo facility with applicable cGMP
standards, LGLS shall promptly arrange for an audit and inspection of the
portions of such GLAXO facility or facilities. All audits shall be conducted by
an independent third party, who is selected by LGLS upon the prior written
approval of GS and copies of all audit results shall be provided to GS, which
results shall be treated as GLAXO confidential information, pursuant to the
Confidential Disclosure Agreement, dated January 24, 2003 and entered into
between GLAXO and GS. GS shall be responsible for the cost of all audits
conducted as a result of a GS request; provided, however, if the audit reveals
any items of material non-compliance with applicable cGMP standards which is
found to have caused such Adverse Event, then LGLS shall be responsible for the
payment of all costs of such audit.

 

30.    A new Section 7.11 shall be inserted, along with a new Schedule 10.3
attached hereto, which shall state as follows:

 

FDA Guaranty. LGLS has provided to GS a guaranty, attached hereto as Schedule
10.3, that the Products supplied to GS shall not be adulterated or misbranded as
of the date of shipment or delivery so as to thereby not be in compliance with
the Federal Food, Drug, and Cosmetic Act.

 

31.    The phrase “Notwithstanding Section 8.1 hereinabove” should be inserted
at the beginning of Section 8.2.

 

32.    Sections 8.3, 8.4 and 8.5 shall be deleted and revised as follows:

 

8.3    Infringement or Misappropriation of Intellectual Property Rights. If
either Party learns of an infringement or threatened infringement of the LGLS
Patents or GLAXO Patents, or of a misappropriation of LGLS Know-How, GLAXO
Know-How or GS Know-How, in any

 

10



--------------------------------------------------------------------------------

state or country of the Territory in which exists a colorable cause of action
for infringement, including patent infringement or provisional rights, or for
misappropriation of trade secrets, it the Party first learning of or discovering
the alleged infringement or misappropriation shall promptly notify the other
Party in writing and shall provide the other Party with all information
reasonably available to the notifying Party evidencing such infringement or
threatened infringement, or of such misappropriation. Upon such notice, the
parties shall in good faith consult in an effort to determine whether a
reasonably prudent owner or licensee of intellectual property would institute
litigation to enforce the rights at issue in light of all relevant business,
economic, and legal factors (including the projected cost of litigation, the
likelihood of success on the merits, the probable amount of any damage award,
the prospects for satisfaction of any judgment against the alleged infringer or
other potential defendant, the possibility of counterclaims against LGLS or GS,
the diversion of LGLS’s or GS’s human and economic resources, the impact of any
possible adverse outcome on LGLS or GS and the effect any publicity might have
on LGLS’s or GS’s respective reputations and goodwill).

 

If GS has standing, GS shall have the right, but not the obligation, to bring,
defend and maintain any appropriate suit or action, or commence settlement
negotiations with an alleged infringer, or other potential defendant, for
abatement of the infringement or threatened infringement of the LGLS or GLAXO
Patents, or of the misappropriation of LGLS Know-How, GLAXO Know-How or GS
Know-How, in any state or country of the Territory, at GS’s sole expense. If GS
lacks such standing and requests LGLS to join GS as a party in such suit or
action in order for GS to bring such an action, LGLS shall execute all papers
and perform such other acts as may be reasonably requested by GS, at GS’s
expense. LGLS shall have the right to participate in any such suit or action
using independent counsel, at its sole expense. Any amount recovered by GS as a
result of such suit or action shall first be applied to reimburse each of the
Parties, pro rata, for any costs or expenses incurred in bringing, defending and
maintaining any such action. The balance (the “Net Recovery”) shall be for the
sole benefit of GS. The Net Recovery shall be considered “Net Sales” with
respect to the calendar quarter in which payment to GS was received, and
royalties shall accordingly be paid on the amount of the Net Recovery
exclusively at the rate(s) specified in Section 10.3, below. The Net Recovery
shall be considered “Net Sales” for purposes of calculating annual Net Sales in
accordance with Milestones 3 and 4 in Section 10.2, below.

 

If GS fails to initiate suit or action, or commence settlement negotiations with
an alleged infringer, or other potential defendant, within 90 days after first
notice of infringement or threatened infringement of the LGLS Patents or the
GLAXO Patents, or of a misappropriation of LGLS Know-How, GLAXO Know-How or GS
Know-How, or if having initiated such suit or action it thereafter diligently
fails to prosecute such suit or action, LGLS shall have the right, but not the
obligation, to bring, defend and maintain any appropriate suit or action for
abatement of the infringement or threatened infringement, or of a
misappropriation of LGLS Know-How, GLAXO Know-How or GS Know-How, at LGLS’s sole
expense. If LGLS requests GS to join LGLS as a party in such suit or action, GS
shall execute all papers and perform such other acts as may be reasonably
requested by LGLS, at LGLS’s expense. GS shall have the right to participate in
any such suit or action using independent counsel, at its sole expense. Any
amount recovered by LGLS as a result of such suit or action shall first be
applied to reimburse each of the Parties, pro rata, for any costs or expenses
incurred in bringing, defending and maintaining

 

11



--------------------------------------------------------------------------------

any such action. The balance shall be divided equally between the Parties. The
amount of any recovery, net of the amounts necessary to reimburse the Parties as
provided above shall be considered “Net Sales” for purposes of calculating
annual Net Sales in accordance with Milestones 3 and 4 in Section 10.2, below.
If such recovery is apportioned by the court such that portions thereof are
attributed to infringing activity in different calendar years, or if such
apportionment of the recovery can otherwise be readily ascertained, then such
apportionment shall govern as to the calendar year(s) in which Net Sales shall
be deemed to have occurred for purposes of such Milestones. Otherwise, the
amount of such recovery shall be apportioned equally over the number of calendar
years in which infringement was found to have occurred (or in the event of a
settlement, over the number of calendar years in which it was alleged to have
occurred).

 

8.4    Third Party Claims. In the event a Third Party asserts a cause of action
concerning alleged infringement of the Third Party’s patent by a Party, or in
the event a LGLS Patent or GLAXO Patent is the subject of a legal action by a
Third Party seeking declaratory relief, or is subject to an interference, inter
partes reexamination or an opposition proceeding instituted by a Third Party,
the Parties shall confer and determine whether to defend and how best to control
the defense of any such Third Party action. If the Parties disagree whether a
defense should be undertaken, then the party desiring to defend the action or
proceeding, if such party has standing, may proceed with such defense, but shall
be under no obligation to do so, and shall pay its own expenses. In the event
the Parties agree that the Third Party action should be defended, such defense
shall be controlled by GS with respect to the Territory and by LGLS with respect
to outside of the Territory. In each such case, the other Party, if it has
standing, shall have the right, at its own expense, to participate in such
defense, and to be represented in any such Third Party action by counsel of its
choice at its sole discretion. With respect to any such Third Party action, the
Party entitled to control defense shall also have the right to control
settlement of such Third Party action; provided, however, that no settlement
shall be entered into without the written consent of the other Party, which
consent shall not be withheld unreasonably. In any event, the Party first
obtaining knowledge of such Third Party action shall immediately provide the
other Party written notice of such and the related facts in reasonable detail,
and the Party involved in defending any such Third Party action or proceeding,
shall keep the other Party reasonably informed, in writing, of the progress of
any such proceeding.

 

8.5    Ownership. Subject to Section 9.2, below, each Party shall have and
retain sole and exclusive title to all inventions, discoveries and know-how
which are made, conceived, reduced to practice or generated solely by its
employees or agents in the course of or as a result of this Agreement. Each
Party shall own an equal undivided interest in all such inventions, discoveries
and know-how made, conceived, reduced to practice or generated jointly by the
employees or agents of one Party and the employees or agents of the other Party.
Notwithstanding the foregoing, inventorship of patentable inventions shall be in
accordance with applicable patent law, and ownership of such patentable
inventions shall be determined consistent with applicable law concerning
inventorship and inventors’ obligation to assign.

 

8.5.1    Patent Filings for Joint Inventions. The Parties as joint owners of any
joint invention shall jointly pay for the prosecution and maintenance of all
Patents directed thereto. All information disclosed to either Party under this
Section 8.5.1 shall be deemed to be

 

 

12



--------------------------------------------------------------------------------

Confidential Information of the disclosing Party. In the event that a Party
elects not to file or discontinues the prosecution or maintenance of any patents
directed to a joint invention, then the other Party may, at its expense, choose
to file or continue with the cooperation of the Party choosing not to proceed. A
non-electing Party shall assign the Patents on joint inventions to the other
electing Party, subject to a non-exclusive, royalty-free and irrevocable license
to the non-electing Party under the Patent for the life of the Patent, unless it
is determined that such an assignment could endanger the patent estate of the
electing Party.

 

8.5.2    Further Assurances. Each party has or shall obtain appropriate written
agreements from all of its respective employees and agents, without limitation
and executed at or as of the commencement of employment or agency, which
agreements shall require that all discoveries and inventions conceived or
reduced to practice by any individual as a result of the employment or agency
shall be promptly reported, fully disclosed, and assigned to the Party employing
or otherwise hiring that individual. In the event a patent application is filed
directed to the subject matter of the invention, any such assignment shall be
promptly recorded in the appropriate patent office(s).

 

33.    A new Section 8.6 shall be inserted which states the following:

 

8.6    Covenants. In connection with any proceeding subject to Sections 8.3 or
8.4, neither Party shall enter into any agreement, settlement, or otherwise take
any action that results in or constitutes an admission regarding (i) wrongdoing
on the part of the other Party, or (ii) the validity, enforceability or absence
of infringement of any intellectual property owned by the other Party, without
the prior written consent of the affected Party. The Parties shall cooperate in
good faith with each other in connection with any such claim, suit or proceeding
and shall keep each other reasonably informed, in writing, of all material
developments in connection with any such claim, suit or proceeding.

 

34.    Sections 10.3 and 10.4 shall be deleted and revised as follows:

 

10.3    Royalty Payments. In addition to the foregoing license fee and milestone
payments, commencing on *****.

 

10.4    Term of Royalty Obligations. GS’s obligation to make royalty payments
pursuant to Section 10.3 shall commence *****.

 

35.    A new Section 13.7.5 shall be inserted, which states the following:

 

Obsolete Materials. Upon the end of the Initial Period, GS shall pay for
Obsolete Materials in the possession of LGLS in accordance with the terms of
Section 5.4.4 of this Agreement. Upon the request of CTS, LGLS shall deliver
such Obsolete Materials to GS and shall transfer the title to such Obsolete
Materials to GS, at GS’s expense. For the removal of doubt, this Section 13.7.5
applies to Obsolete Materials upon the end of the Initial Period and Section
5.4.4 applies to Obsolete Materials during the Initial Period.

 

36.    Section 13.9 shall be amended to include the following provisions, which
shall survive upon expiration or termination of the License: Sections 7.8 and
7.9.

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

13



--------------------------------------------------------------------------------

37.    Section 14.4 shall be deleted and revised to state as follows:

 

Insurance.

 

14.4.1.    One week prior to the first delivery of Final Product and for a
period of ***** after the expiration or termination of this Agreement, each
Party shall obtain, and thereafter maintain, at its sole cost and expense,
product liability insurance in amounts which are reasonable and customary in the
U.S. pharmaceutical industry for companies of comparable size and activities in
a country or countries in the Territory in which Regulatory Approval for sale of
a Product is obtained, provided that such reasonable and customary product
liability insurance is available in such particular country or countries in the
territory. Such product liability insurance shall insure against all liability
arising as a result of activities completed or permitted under this Agreement
(including, without limitation, liability for personal injury, physical injury,
and property damage). The Parties expressly agree that, for the period
commencing as of the Effective Date and ending as of the first anniversary of
the Effective Date, the reasonable and customary amount of product liability
insurance shall be construed to be as follows: primary coverage in the amount of
*****. The Parties further agree that these amounts of coverage shall be
re-evaluated on an annual basis within thirty (30) days prior to the anniversary
of the Effective Date, and that this Section 14.4.1 shall be amended accordingly
as necessary. During the Initial Period, GLAXO shall he named as an additional
insured on all policies arising under this Section 14.4.1.

 

14.4.2    GS further agrees that it shall obtain and maintain during the Initial
Period general liability insurance in the total coverage amounts of *****, which
shall insure against bodily injury, property damage, personal injury, and
advertising injury claims, which are covered under the policy. LGLS agrees that
it shall obtain and maintain during the term of this Agreement general liability
insurance in the minimum primary coverage amount of *****, which shall insure
against bodily injury, property damage, personal injury, and advertising injury
claims, which are covered under the policy. The Parties further agree that these
amounts of coverage shall be re-evaluated on an annual basis within thirty (30)
days prior to the anniversary of the Effective Date, and that this Section
14.4.2 shall be amended accordingly as necessary. During the Initial Period,
GLAXO shall be named as an additional insured on all policies arising under this
Section 14.4.2.

 

14.4.3    Each Party shall provide written proof of the existence of such
insurance to the other Party promptly upon request.

 

38.    In Section 15.2, add the phrase “, acts of terrorism” after the word
“war”.

 

Except as is expressly provided herein, the License, along with any and all
prior amendments thereto, shall remain in full force and effect.

 

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by the proper officers as of the Amendment Effective Date.

 

GENESOFT PHARMACEUTICALS, INC.       LG LIFE SCIENCES, LTD. By:  

/s/    David B. Singer

--------------------------------------------------------------------------------

      By:  

/s/    Heung Joon Yang

--------------------------------------------------------------------------------

Its:  

Chairman and CEO

--------------------------------------------------------------------------------

      Its:  

President and CEO

--------------------------------------------------------------------------------

 

 

15



--------------------------------------------------------------------------------

Schedule 10.2

Quality Agreement

 

OBJECTIVE OF THE AGREEMENT

 

This agreement covers the manufacture and control procedures for API production
made by LG Life Sciences (LGLS) for Genesoft Pharmaceuticals Inc. (Genesoft).
*****

 

The following table defines the Quality & Technical representatives from both
LGLS and Genesoft:

 

LGLS Representative

--------------------------------------------------------------------------------

 

Genesoft Representative

--------------------------------------------------------------------------------

Name: Mr. Yong-Jae Lee

Title: QA Team Head, General Manager

LG Life Sciences, Ltd.

Address: 601 Yongjei-dong, Iksan City

Chunbuk-do 570-350, Korea

Tel: 82-(0)63-830-4270 (office)

82-(0)19-484-1618 (mobile) Fax:

82-(0)63-830-4204

e-mail: yjleeb@lgls.co.kr

 

Mr. Lewis Michaels

Genesoft Pharmaceuticals, Inc.

7300 Shoreline Court

South San Francisco, CA 94080

Tel: (650) 837-1802

Email: lmichaels@genesoft.com

 

 

--------------------------------------------------------------------------------

* Confidential Treatment has been requested for the marked portions.

 

16



--------------------------------------------------------------------------------

Schedule 10.3

Guaranty

 

The article comprising each shipment or other delivery hereafter made by LG LIFE
SCIENCES, LTD. (“LGLS”), a corporation organized and existing under the laws of
the Republic of Korea, having its principal place of business at LG Twin Tower,
20 yoido-dong, Youngdungpo-gu, Seoul, 150-721, Republic of Korea, to, or in the
order of, GENESOFT PHARMACEUTICALS, INC. (“GS”), a Delaware corporation having
its principal place of business at 7300 Shoreline Court, South San Francisco,
CA, USA 94080, is hereby guaranteed, as of the date of such shipment or
delivery, to be, on such date, not adulterated or misbranded within the meaning
of the Federal Food, Drug, and Cosmetic Act (the “Act”), as amended, and not an
article which may not, under the provisions of Section 505 or of the Act, be
introduced into interstate commerce.

 

This Guaranty shall be governed, construed, and interpreted under the laws of
the State of California, USA, without regard to conflict of laws principles, and
shall not be assigned by either party except upon the prior written consent of
the other party or upon the merger or acquisition of all or part of the assets
of GS. This Guaranty shall be binding and inure to the benefit of the successors
and permitted assigns of the Parties, and any assignment not in accordance with
this Guaranty shall be void.

 

This Guaranty is signed and executed on this the 27th day of February, 2003 (the
“Effective Date”) and shall remain in effect until the final expiration date of
the last of the unexpired Final Product, which is supplied or delivered to GS by
LG, pursuant to the Supply Agreement between LGLS and SB PHARMCO PUERTO RICO,
INC., a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico, having its principal office at Road 172, KM 9.1/Bo. Certenejas,
Cidra, Puerto Rico 00739, dated as of February 26, 2003.

 

  By:  

/s/    Soon-Jae Park

--------------------------------------------------------------------------------

Printed Name:   Soon-Jae Park, Ph.D. Title:   Vice President Address:  

LG LIFE SCIENCES, LTD.

LG Twin Tower

20 yoido-dong, Youngdungpo

Seoul, 150-721, Republic of Korea

 

17